Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anode coupled to and extending between the sleeve sections [clm 13] (see rejection under 35 USC 112(a) below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As noted in the parent application the anode surrounds the sleeve(s) and is thus not between them.  It is suggested, as in the parent application, that “between” be changed to - -over- - or - -around- -.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 is defining the flexible component as less compliant based on loading conditions, while such a feature is discussed in the disclosure, how or what makes the flexible component compliant in this manner has not been disclosed.  This feature is discussed in paragraph 0051 but the Applicant does not explain how or what allows the flexible component to have this feature.  Is it material, specific geometry, mounting feature or some internal structure of the member that makes this possible?  Without providing any detail relative to how this feature is accomplished it is unclear what configurations are included or excluded by the recitation and which of these included and excluded features applicant actually had possession of at the time of filing.  Without knowing what Applicant structurally had possession of relative to this feature at the time of filing it cannot be said that it has been reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention and the determination of every possible configuration that may accomplish such a features would require undue experimentation.
Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11, the claim uses the phrase “and/or” which covers three possibilities, welding, press-fitting or the combination of welding and press-fitting, the latter not being supported by the written description.  The original disclosure in paragraph 0049 only states that it is welded or press-fit thus the use of and/or is not supported by the original disclosure and thus not supported by the written description.  
Claim 13 is stating that the anode is coupled to and extends between the sleeve sections however this is also not supported by the written description.  As noted above this feature is not shown in the drawings, the specification also does not specifically address such a configuration as claimed.  Is Applicant attempting to claim the use of the third sleeve which is positioned between the first and the second with the anode coupled to that sleeve as discussed in paragraph 0050 but still not shown?  If Applicant is intending to claim this configuration then the third sleeve must be shown in the drawings and explicitly recited by the claim.  Or is Applicant attempting to claim that the anode is coupled to the flexible element and then it is the flexible element that is between the sleeves?  If this is the case then this is supported by the drawings but the claim is not stating this requirement as it specifically states that it is the anode that extends between the sleeves.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quade, USP 3,063,041.
Regarding claim 1, Quade discloses a hydrodynamic bearing system (air or fluid can be used, see column 1, line 60-63) comprising a sleeve assembly (10’) including a cross-member (center of 10’) fluidically dividing a first interior cavity from a second interior cavity (left and right cavities); a first shaft (21’) positioned in the first interior cavity; a second shaft (22’) positioned in the second interior cavity; a first journal bearing (outer surface of 21’ with grooves) including a first fluid interface surrounding at least a portion of the first shaft and configured to support radial loads (conical surface supports both radial and thrust loads); and a second journal bearing (outer surface of 22’ with grooves) including a second fluid interface surrounding at least a portion of the second shaft and configured to support radial loads (conical surface supports both radial and thrust loads).
Regarding claim 9, Quade discloses that the first interior cavity is a first blind opening in a monolithic sleeve body and the second interior cavity is a second blind opening in the monolithic sleeve body (both openings on the side of 10’ are blind bores or blind openings and 10’ is one monolithic sleeve).
Regarding claim 14, Quade discloses a method for operation of a hydrodynamic bearing system, comprising: rotating a sleeve assembly (10’ rotates); where the sleeve assembly includes a cross-member (center of 10’) fluidically dividing a first interior cavity from a second interior cavity (left and right cavities); where a first shaft (21’) is positioned in the first interior cavity; where a second shaft (22’) is positioned in the second interior cavity; and where the hydrodynamic bearing system includes: a first journal bearing including a first fluid interface surrounding a portion of the first shaft and configured to support radial loads (outer surface of shaft 21’ forms bearing member and the curved surface supports both radial and thrust loads); and a second journal bearing including a second fluid interface surrounding a portion of the second shaft and configured to support radial loads (outer surface of shaft 22’ forms bearing member and the curved surface supports both radial and thrust loads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quade, USP 3,063,041, in view of Hunt, USP 9,500,226.
Regarding claims 2 and 15, Quade further discloses that the sleeve assembly (10’) is configured to rotate/is rotated and that the first and second shafts are stationary and are formed as cantilever shafts (21’ and 22’ and any supporting shaft placed in the bore of 21’ and 22’ forms a cantilever configuration).
Quade does not disclose that an anode is coupled to the sleeve and rotates therewith. 
Hunt teaches that a rotated drum or sleeve (78) can be fitted with an anode (48).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Quade and use the drum/sleeve to support any number of different components that need to be mounted rotatably, such as an anode in an x-ray device, as taught by Hunt, regardless of what is ultimately attached to the sleeve the bearing structure remains the same and the function of the bearing remains the same, the use of the anode just adapts the assembly for a particular function, since anodes were already known to be secured to the rotating component in a bearing system the attachment of the anode would have been within the level or ordinary skill in the art at the time of filing, since the anode does not alter the structure of the bearing system.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 4, and 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 3 and 14-18 of prior U.S. Patent No. 11,098,755. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 6, 8,10 and those claims depending therefrom (exclusive of claims rejected under 35 USC 112(a) above), are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656